Case 2:01-cr-O0005-PD Document 459 Filed 06/11/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANTA

DESMOND WRIGHT )
)

~VS- )
)

UNITED STATES OF AMERICA)

MOTION TO SUPPLEMENT 28 U.S.C. 2255 PURSUANT TO R. 28(3)
AND OR R. 15

Comes Now, DESMOND WRIGHT, pro-se, in this above entitled action.
Wright avers that this instant motion is an NOTICE OF SUPPLEMENTAL
AUTHORITY, AND OR MOTION TO SUPPLEMENT HIS PENDING 2255 MOTION
PURSUANT TO R.15 (pro-se motions are to be construed liberally).

On, Wright filed a second or successive 2255 motion
in light of »- On August 27, 2019 The Court of Appeals
for the Third Circuit Granted Wright's application. His case is
now in the District Court.

On, January 1, 2020 the United States District Court for the
Eastern District of Pennsylvania contacted Wright via-letter
informing him of his rights regarding Rehaif. The letter was issued
to defendants whose judgements of conviction are final and who
are not represented by attorneys.

Wright avers that his case was remandsd-to the district court,
(aforementioned), therefore he is in a peciliart position. In the
letter from the Federal Community Defender Office, the Office
offered guidance concerning A) Person who have not previously
litigated a 2255 motion, and B) Persons who have previously litigated
one or more 28 U.S.C. 2255 motions. Wright's circumstance does not
fit in either caveat. -He has previously filed a 2255

-He has a 2255 motion pending in the district
Court, but it is not his First 2255 motion,

-He does not have to file a second or successive
2255 motion due to the aforementioned.

Wright further avers that the government has not responded to
his 2255, therefore he does not have to motion for leave to amend,
he may simpy amend the motion (See R. 15), also an 28(4) letter
motion for supplemental authority per the Supreme Court's ruling
in REHATF would be applicable, hence the heading of this instant
motion.

Wright avers that he did not have the requisite knowledge required
for a convictiion under 922(g).

Wright seeks this court to grant his motion to supplement/amend
(in the alternative 28 j letter, notice of supplemental authority)
his pending 2255 motion. In the event further proceedings are
required to reslove this matter, Wright seeks this court to appoint
him counsel pursuant to the Criminal Justice Act.

DATE : 5/13/3090 hb Mea ti —~—
Case 2:01-cr-O0005-PD Document 459 Filed 06/11/20 Page 2 of 3

 

3}

 

 

in
uy

yt
ant

 

asi
Fi
oh
<
2
A
“t

nolbi ig WHA A
AIMYADASNNad Jo LIISid Nag
anh xod 4ane? JPILSIA SAALLG QAHNO

Wyn 2WL Jo avi

SITIS '¥D ‘pur

a oo sin = ADR Be SARE beige Lae eos, x04 ‘od
t J are ed ene apayty gsn

FIO" RTLAG ae pybe Me veuseq UW
 

Case 2:01-cr-O0005-PD Document 459 Filed 06/11/20 Page 3 of 3

ai(E swe

Nn. Cj
= sew
cou sow
“leappe 4e 1, OE 3
vou ou uy 3k

      

cg ggg HDSiat te
a Reed Thave* eae oes ‘,
See 7 Te 4S

62 Enos & woo
aa uport —— _

 

 
